Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/04/2021 has been entered.
Status of the Claims
Claims 1-8 and 21-26 are pending in a Response dated 10/04/2021. 
 
Withdrawn objection/ rejections:
Applicant's amendments and arguments filed 10/04/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 
The following rejection and/or objection are either reiterated or newly applied.  They constitute the complete set of rejection and/or objection presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Each of claims 1 and 25 recites the steps including newly added feature “dissolving a surfactant into the terpene”. However, it does not appear that the feature is supported by the originally filed specification. Although the applicant states the added feature is supported by [0021] of the specification, this paragraph states that “the drug is 
The remaining claims 2-7, 21-24 and 26 are also rejected due to the rejection of base claims 1 and 25.  

Claims 1-8 and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 1 and 25 recites the feature “insoluble or slightly soluble substance” in line 3 and but it is not clear whether insoluble or slightly soluble substance is water-insoluble or water-slightly soluble substance, or oil (lipid)-insoluble or oil-slightly soluble substance. Which medium makes the substance insoluble or slightly soluble? Clarification is requested. The remaining claims 2-7, 21-24 and 26 are also indefinite due to vagueness of base claims 1 and 25.  



Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-8 and 21-26 are rejected under 35 USC 103 as being obvious over Salzman et al. (US2013/0102591A1, IDS of 05/21/2010) in view of JP2003507412A (IDS of 01/09/2021), and/or US6372258B1 (IDS of 11/11/2019), and further in view of Donsky et al. (US2016/0279073A1, IDS of 11/11/2019), Baker et al. (US2009/0291095A1); Platz et al. (US7097827B2, IDS of 11/11/2019); and Chen (US2013/0189316A1).  Specifically, 
Claims 1-4, 6-8, 23, 24 and 26 are rejected by Salzman in view of JP ‘412 and/or US ‘258 and further in view of Donsky. 
Claim 5 is rejected by Salzman in view of JP ‘412 and/or US ‘258 and further in view of Donsky and Baker. 
Claims 21-22 are rejected by Salzman in view of JP ‘412 and/or US ‘258 and further in view of Donsky and Platz. 
Claim 25 is rejected by Salzman in view of Donsky and Chen. 





Applicant claims the below claims 1 and 25 filed on 10/04/2021:
 
    PNG
    media_image1.png
    485
    756
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    427
    805
    media_image2.png
    Greyscale

Regarding instant claims 1-4, 6-8, 23 and 24, they are rejected by Salzman in view of JP ‘412 and/or US ‘258 and further in view of  Donsky.  
Salzman teaches and suggests a method of manufacturing a water dispersible and finely divided dry powder ([0028] and [0088]) comprising mixing insoluble ingredient of formula 1a with organic solvent e.g., R-limonene (=terpene) to form a suspension; adding the excipients such as surfactant in water to form an aqueous phase; and dispersing the suspension into the aqueous solution to coarse microemulsion by using mechanical instruments ([0108] and [0110]-[0111]); the obtained microemulsion is further treated to form nanoparticles to provide better dissolution rate and solubility and bioavailability; and spray-drying the nanoemulsion to form a dry powder ([0108] and [0110]-[0111]); the particles of ingredient have an average diameter of 1-1000nm that corresponds to 0.001 to 1 micrometer which overlaps the instant range of 0.01µ to about 50µ or 0.01µ to about 20µ ([0099]); the ingredient of formula Ia has amide or ester, sulphate (see claim 1 of prior art) (instant claim 1 (in part) & claims 2-4). The nanoemulsion of Salzman is used to treat pulmonary hypertension (PH) or pulmonary arterial hypertension (PAH) which is associated with HIV infection, lung injury, burn injury, etc. ([0065] and claims 1, 18, 19 of prior art). 
Although Salzman does not expressly teach “dissolving a surfactant into the terpene” of instant claim 1, Salzman discloses both ways: dissolving the surfactant into water phase ([0108], [0111] and [0015]) or alternatively dissolving the surfactant (e.g., Tween 80, sodium desoxycholate, soybean lecithin, ammonium glycyrrhizinate) into the organic solvent such as butyl acetate and/or ethanol and/or butyl alcohol ([0111] and Examples 2-4). That is, Salzman teaches microemulsion where the organic phase comprises insoluble drug, surfactant and organic solvent including terpene ([0112]) and the water phase. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dissolving step of Salzman with the claimed step of dissolving a surfactant to the terpene prior to forming an aqueous phase and produce the claimed invention, devoid of evidence to the contrary.  
 Please note that Salzman does not expressly teach protection the insoluble or slightly soluble substance from hydrolysis within the coarse emulsion of instant claim 8 or during spray-drying process of instant claim 23, and however, Salzman teaches mixing the insoluble or slightly soluble substance with terpene and thus, terpene would encapsulate the substance and protect from hydrolysis within the coarse emulsion or during the spray-drying process, and that is, such protection of the substance with encapsulation of terpene would be implicit, in the absence of evidence to the contrary. In this regard, see "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).” MPEP 2112.01. Further, it is noted that The U.S. Patent Office is not equipped with analytical/ measuring instruments to test and compare whether the prior art compositions have the claimed protection from hydrolysis as compared to control sample. When as here, Salzman contains the same 
However, Salzman does not expressly teach functional excipient comprising hydrophobic amino acid of instant claims 1 and 24. The deficiency is cured by JP ‘412 and/or US ‘258. 
JP ‘412 teaches use of simple amino acids to form porous particles (title) wherein the amino acids are hydrophobic and include leucine, isoleucine, alanine, valine and phenylalanine (e.g., claims 1, 53-54 of prior art) and are non-toxic to the respiratory system of a patient and inexpensive and reducing overall particle manufacturing costs, and make it prepare sustained release form; and the entire particles obtained by spray drying reach the desired site in the pulmonary system (e.g., abstract and [0018] of prior art) (instant claims 1 and 24). 
US ‘258 teaches dispersible dry powder pharmaceutical-based composition comprising active ingredient and excipients including hydrophobic amino acid such as tryptophan, tyrosine, leucine, phenylalanine, etc. to give conformational stability during spray drying and to improve dispersibility of the powder (col. 7, lines 12-16 and claims 1-3 and 12 of prior art) (instant claims 1 and 24). 
It would have been prima facie obvious to further add non-toxic and inexpensive amino acid to the dry powder composition of Salzman in order to e.g., improve dispersibility of the powder and give conformational stability as taught by JP ‘412 and US ‘258. 

However, Salzman in view of JP ‘412 and/or US ‘258 does not expressly teach dispersing step with homogenizer or ultrasonic device of instant claim 1; and addition of cannabinoid of instant claims 6-7 and THC of instant claim 26. The deficiencies are cured by Donsky. 
Donsky teaches methods for the manufactures flowable and dispersible formulation (abstract). This prior art teaches pharmaceutically acceptable solid dosage forms where the solid dosage forms include without limitation capsules, pills, powders, and granules of mixture of cannabinoid and terpene ([0064] and [0069]) where the cannabinoid is about 10 to about 80% that overlaps the instant range of 1-60% (instant claim 6); and the liquid dosage form includes micelles, liposomes, emulsions, solutions, or suspensions ([0062]). Among various embodiments for the preparation of the mixture, e.g., Example 7 refers to formation of a dispersible dry powder from liposome suspension of Example 4. Here, the suspension of Example 4 is prepared by dissolving terpenes and extract of one or more cannabinoids (e.g., THC, CBC, CBD, their mixtures or analogues) in aqueous ethanol ([0008], [0027], and Example 4) where the cannabinoid in the powder is present in an amount of 10% to 80% ([0118]) which overlaps the instant range of 1-60% (instant claims 7 and 26); an ethanolic lecithin solution in which lecithin may read on the claimed excipients is added to the obtained terpene/cannabinoid; then the ethanolic solution containing a mixture of terpene, cannabinoid and lipid is injected into water which reads on the claimed dispersing step to obtain an aqueous ethanolic liposome formulation containing terpene and cannabinoids which may read on the claimed coarse emulsion (Example 4 - [0104]); and the obtained liposomal suspension of terpenes and cannabinoids of Example 4 is diluted with water, and then lactose or sucrose (disaccharide) and leucine are added thereto, and then spray-dried and milled to produce a free flowing powder which reads on the claimed spray-drying and evaporating step where the obtained composition contains an amount of terpene being about 1% to about 10%.  Please note that spray drying for the suspension is used to remove water ([0031]).  Here, during the process, when the mixture containing cannabinoid, terpene and other additives are injected in distilled water, ultrasonic atomization using ultrasonic atomizer nozzle can be used ([0041] and [0076]) to obtain suspension and then the suspension is concentrated by rotary evaporation to obtain liposomes containing a mixture of terpene and a cannabinoid. Please note that rotary evaporation make the suspension concentrated, resulting in micro or nano-particles ([0075]) which read on the claimed nano-emulsion making step, and the physical properties such as size, composition, and concentration of reagents within the liposome can be controlled by the chemical properties of the terpenes and cannabinoids and/or organic solvents/aqueous environments ([0076]). The obtained particle size is from about 0.01 microns to about 2.0 microns ([0024], [0029] & [0043]). The prior art formulations further comprises other separate drugs in combination therapy such as chemotherapeutic agents, immunosuppressive agents, immunostimulatory agent, opioid, anti-inflammatory agents, antibiotics, etc., and the drugs can be entrapped in the aqueous fluid that forms the core of the liposome ([0040] and [0060]-[0061]).  

Further, it would have been prima facie obvious to further add cannabinoid of Donsky to the dry powder of Salzman to enhance therapeutic effects of pulmonary hypertension or its associated infection and/or to relieve pain from PH or PAH related disease or disorder, in the absence of evidence to the contrary.  

Regarding instant claim 5, it is rejected by Salzman in view of JP ‘412 and US ‘258 and further in view of Donsky and Baker. 
However, Salzman in view of JP ‘412 and/or US ‘258 Donsky does not expressly teach elected species of instant claim 5. The deficiency is cured by Baker. 
Baker teaches nanoemulsion for the stimulation of immune responses comprising antigen and other therapeutic agents such as anti-hypersensitive, anti-allergic, anti-inflammatory, and elected species of penicillin, lactam, cyclosporine ([0222]-[0223]), salicylic acid ([0089]) (instant claim 5).  
It would have been prima facie obvious to further add such various therapeutic agents to the dry powder composition of Salzman in view of Donsky to enhance 

Regarding instant claims 21-22, they are rejected by Salzman in view of JP ‘412 and/or US ‘258 Donsky and further in view of Platz. 
However, Salzman in view of JP ‘412 and/or US ‘258 Donsky does not expressly teach density of instant claims 21-22. The deficiency is cured by Platz. 
Platz teaches compositions for the pulmonary delivery of aerosolized medicaments (title) to treat various conditions in humans including pulmonary inflammation or lung disease; the medicament is provided in the form of dispersible dry powder and comprises as drug, heparin, interferon, insulin, etc.; and the dispersible dry powder has density of less than 0.4g/cm3 which overlaps the instant range of about 0.1 to 0.4g/cm3 (instant claim 22).  
It would have been prima facie obvious to further define tap density of dry powder composition of Salzman in view of Donsky to have certain density including tap density for suitable pulmonary delivery using e.g., inhaler, as taught by Platz in the absence of evidence to the contrary.  
Although Salzman in view of Donsky/Platz does not expressly teach bulk density of instant claim 21, bulk density would be implicit and/or optimized from the teachings of the applied art because tapped density is an increased bulk density after mechanically tapping a powder, in the absence of evidence to the contrary. 
Regarding instant claim 25, it is rejected by Salzman in view of Donsky and further in view of Chen 
Salzman teaches and suggests a method of manufacturing a water dispersible and finely divided dry powder ([0028] and [0088]) comprising mixing insoluble ingredient of formula 1a with organic solvent e.g., R-limonene (=terpene) to form a suspension; adding the excipients such as surfactant in water to form an aqueous phase; and dispersing the suspension into the aqueous solution to coarse microemulsion by using mechanical instruments ([0108] and [0110]-[0111]); the obtained microemulsion is further treated to form nanoparticles to provide better dissolution rate and solubility and bioavailability; and spray-drying the nanoemulsion to form a dry powder ([0108] and [0110]-[0111]); the particles of ingredient have an average diameter of 1-1000nm that corresponds to 0.001 to 1 micrometer which overlaps the instant range of 0.01µ to about 50µ or 0.01µ to about 20µ ([0099]); the ingredient of formula Ia has amide or ester, sulphate (see claim 1 of prior art) (instant claim 25(in part). The nanoemulsion of Salzman is used to treat pulmonary hypertension (PH) or pulmonary arterial hypertension (PAH) which is associated with HIV infection, lung injury, burn injury, etc. ([0065] and claims 1, 18, 19 of prior art). 
Although Salzman does not expressly teach “dissolving a surfactant into the terpene” of instant claim 25, Salzman teaches dissolving the surfactant into the aqueous phase. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the preparation steps of Salzman with the claimed step of dissolving a surfactant to the terpene prior to forming an aqueous phase and produce the claimed invention.  One of ordinary skill in the art would have been motivated to do this because the claimed ingredients must be mixed to produce the final composition. The order in which mixing them is irrelevant or insignificant absent In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).”
Please note that Salzman does not expressly teach protection the insoluble or slightly soluble substance from hydrolysis within the coarse emulsion of instant claim 25, and however, Salzman teaches mixing the insoluble or slightly soluble substance with terpene and thus, terpene would encapsulate the substance and protect from hydrolysis within the coarse emulsion or during the spray-drying process, and that is, such protection of the substance with encapsulation of terpene would be implicit, in the absence of evidence to the contrary. In this regard, see "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).” MPEP 2112.01. Further, it is noted that The U.S. Patent Office is not equipped with analytical/ measuring instruments to test and compare whether the prior art compositions have the claimed protection from hydrolysis as compared to control sample. When as here, Salzman contains the same ingredients in the method and applicant’s own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.  

Donsky teaches methods for the manufactures flowable and dispersible formulation (abstract). This prior art teaches pharmaceutically acceptable solid dosage forms where the solid dosage forms include without limitation capsules, pills, powders, and granules of mixture of cannabinoid and terpene ([0064] and [0069]) where the cannabinoid is about 10 to about 80%; and the liquid dosage form includes micelles, liposomes, emulsions, solutions, or suspensions ([0062]). Among various embodiments for the preparation of the mixture, e.g., Example 7 refers to formation of a dispersible dry powder from liposome suspension of Example 4. Here, the suspension of Example 4 is prepared by dissolving terpenes and extract of one or more cannabinoids (e.g., THC, CBC, CBD, their mixtures or analogues) in ethanol aqueous ethanol (Example 4 and [0027]); an ethanolic lecithin solution in which lecithin may read on the claimed excipients is added to the obtained terpene/cannabinoid; then the ethanolic solution containing a mixture of terpene, cannabinoid and lipid is injected into water which reads on the claimed dispersing step to obtain an aqueous ethanolic liposome formulation containing terpene and cannabinoids which may read on the claimed coarse emulsion (Example 4 - [0104]); and the obtained liposomal suspension of terpenes and cannabinoids of Example 4 is diluted with water, and then lactose or sucrose (disaccharide) and leucine are added thereto, and then spray-dried and milled to produce a free flowing powder which reads on the claimed spray-drying and evaporating step where the obtained composition contains an amount of terpene being about 1% to about 10%.  Please note that spray drying for the suspension is remove water ([0031]).  Here, during the process, when the mixture containing cannabinoid, terpene and other additives are injected in distilled water, ultrasonic atomization using ultrasonic atomizer nozzle can be used ([0041] and [0076]) to obtain suspension and then the suspension is concentrated by rotary evaporation to obtain liposomes containing a mixture of terpene and a cannabinoid. Please note that rotary evaporation make the suspension concentrated, resulting in micro or nano-particles ([0075]) which read on the claimed nano-emulsion making step, and the physical properties such as size, composition, and concentration of reagents within the liposome can be controlled by the chemical properties of the terpenes and cannabinoids and/or organic solvents/aqueous environments ([0076]). The obtained particle size is from about 0.01 microns to about 2.0microns ([0024], [0029] & [0043]). 
It would have been prima facie obvious to modify the teachings of Salzman with dispersing step with ultrasonic device in order to form a coarse emulsion. 
However, Salzman in view of Donkey does not expressly teach treating the coarse emulsion with microfluidizer to form a nanoemulsion. The deficiency is cured by Chen. 
Chen teaches homogenizing the crude emulsion to a nanoemulsion can be performed by a microfluidizer until the desired particle size is obtained ([0078]). 
It would have been prima facie obvious to further treat the coarse emulsion of Salzman/Donsky with a microfluidizer as a matter of design in order to obtain the desired nanoemulsion because the microfluidizer makes the coarse emulsion homogenize, resulting in nanoemulsion as taught by Chen, in the absence of evidence to the contrary.  

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a relevant research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from pharmacy, physiology and chemistry— without being told to do so.
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the 
From the standpoint of the ordinary artisan, the instant invention is obvious over the applied art for the reasons as noted above.

This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the 

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments have been fully considered, and but are not persuasive. 
As noted in the body of action, Salzman suggests dissolving a surfactant into the organic solvent including terpene ([0112] and Examples 2-4). For example, Example 2 of Salzman discloses insoluble compound Ia, Tween 80 is dissolved in organic solvent such as butyl-acetate and ethanol to form an organic phase (see [0125]). Although Salzman does not expressly teach dissolving a surfactant into a terpene organic 
Further, it appears that the applicant argues based on [0031] of instant publication that dissolving a surfactant into terpene instead of dissolving it into aqueous phase provides stabilized emulsion. However, such statement may not replace necessary evidence. MPEP 2145 states that “A showing of unexpected results must be based on evidence, not argument or speculation. In re Mayne, 104 F.3d 1339, 1343-44, 41 USPQ2d 1451, 1455-56 (Fed. Cir. 1997) (conclusory statements that claimed compound possesses unusually low immune response or unexpected biological activity that is unsupported by comparative data held insufficient to overcome prima facie case of obviousness)”. Thus, objective data to show unexpected results by e.g., comparing mixing order (significant difference between dissolving a surfactant in terpene organic solvent and dissolving a surfactant in aqueous phase) is necessary to prove unexpectedly superior effects. Here, there is no comparative data as to significance of mixing order in the filed specification. 
In light of the foregoing, applicant’s arguments are not persuasive. 
 
Conclusion
All examined claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613